The action is to recover damages for personal injuries suffered by plaintiff, a pedestrian, when her foot came in contact with a curbing abutting a driveway which ran across the sidewalk. The curbing was elevated between one and one quarter and two inches. Judgment was entered upon the verdict of a jury in favor of plaintiff, and defendant appeals. Judgment reversed on the law and the facts, with costs, and complaint dismissed on the law, with costs. Appeal from order denying defendant’s motion to set aside the verdict and for a new trial dismissed, without costs. The undisputed physical facts, as shown by the photographs, as well as the testimony offered on behalf of the plaintiff, show that the elevation was slight and had none of the characteristics of a trap or a snare. (Hayes v. City of New York, 267 App. Div. 535; Messmer V. De Rosa, 265 App. Div. 958; Dowd v. City of Buffalo, 290 N. Y. 895; *758Griffin v. Town of Harrison, 268 N. Y. 238; Parslow v. Town of Williamson, 266 N. Y. 438; Butler v. Village of Oxford, 186 N. Y. 444.) Close, P. J., Cars well, Johnston, Adel and Aldrich, JJ., concur. [See post, p. 843.)